This Office Action is in response to the papers filed on January 29, 2021.

The specification is objected to because the first occurrence of “mask 34” (page 6, paragraph [0030], line 7) should be “mask 24.”  Correction is required.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie (United States Patent Application Publication 2015/0054078, which was cited in the Information Disclosure Statement filed on January 29, 2021).
As to independent claim 1, Xie discloses a semiconductor device (see the entire reference, including the Fig. 2F/View B-B disclosure), comprising:  a gate isolation structure 114 on a shallow trench isolation (STI) 108; a first epitaxial layer 124 on one side of the gate isolation structure; and a second epitaxial layer 124 on another side of the gate isolation structure.
As to dependent claim 2, Xie’s device further comprises:  first fin-shaped structures 106 directly under the first epitaxial layer 124; and second fin-shaped structures 106 directly under the second epitaxial layer 124, wherein the STI 108 surrounds the first fin-shaped structures and the second fin-shaped structures (Fig. 2J).

Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Registered practitioners can telephone the examiner at (571) 272-1843.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814